THORNTON, J.,
specially concurring.
I do not necessarily concur in the conclusion reached in the majority opinion that funds exacted by tax levy upon the property of Intermediate Education District (IED) taxpayers and duly budgeted by IED for a specific program may thereafter be expended in the manner which was done here. ORS 294.100. See, Tuttle v. Beem, 144 Or 145, 154, 24 P2d 12 (1933); Glines v. Bain, 157 Or 358, 72 P2d 33 (1937). Nevertheless I concur in the result for another reason.
The thrust of plaintiff’s complaint is that defendants, in eliminating the attendance coordinator and 11 specific attendance counselor positions and transferring those IED funds for use to pay vice principal and secretaries’ salaries, are expending IED funds for an unlawful purpose and contrary to OBS 334.175, 339.040, 339.055 and OBS ch 343.
Plaintiff alleges that he has no plain, speedy and adequate remedy at law. Contrary to this allegation, it appears that in OBS 294.100 the legislature has expressly provided a procedure for taxpayers to follow in challenging expenditure of public funds by any public official “for any other or different purpose or purposes than provided by law * *
Where plaintiff has not shown why the remedy and *455procedures provided by OES 294.100 are not adequate and have not been exhausted, he cánnot be said to be without a plain, speedy and adequate remedy at law. A court of equity has no jurisdiction where there is a plain, speedy and adequate remedy at law. Holmes v. Graham, 159 Or 466, 80 P2d 870 (1938).